Citation Nr: 0110368	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-13 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1952.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which determined that new and material evidence had 
not been presented to reopen the claim of service connection 
for bilateral hearing loss.  


FINDINGS OF FACT

1.  Following an initial September 1994 denial of service 
connection for hearing loss, in August 1997, the RO declined 
to reopen the claim of entitlement to service connection for 
bilateral hearing loss on the basis that new and material 
evidence had not been submitted; although notified of the 
denial, the veteran did not appeal. 

2.  New evidence since the RO's August 1997 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

3.  The service medical records reflects the veteran's 
complaint of diminished hearing after being out on the 
machine gun range, and the claims file includes a medical 
opinion that there is a high possibility the veteran's 
hearing loss is secondary to loud noise exposure.  


CONCLUSIONS OF LAW

1.  The RO's August 1997 decision declining to reopen the 
claim for service connection for hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000). 

2.  Evidence submitted since the RO's August 1997 decision is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for bilateral 
hearing loss are met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5107(b)); 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.385 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that at the time of his pre-
induction examination in September 1950, the veteran's 
hearing on whispered and spoken voice was 15/15 bilaterally.  
In March 1951, the veteran reported that he could not hear 
from the right ear since being out on the machine gun range.  
The November 1952 separation examination revealed 15/15 
hearing bilaterally on whispered and spoken voice.  

In October 1993, VA received the veteran's initial claim of 
entitlement to service connection for hearing loss.  Pursuant 
to his claim, a VA audiological evaluation was conducted in 
May 1994.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
25
25
25
75
39
LEFT
30
40
30
40
75
46

Speech audiometry revealed speech recognition ability of 82 
percent for the right ear and 88 percent for the left ear.  
The examiner diagnosed severe sensorineural hearing loss 
above 3000 Hertz for the right ear, and mild to severe 
sensorineural hearing loss for the left ear.  

In September 1994, the RO denied the claim for hearing loss 
on the basis that the available medical evidence did not show 
a compensable hearing loss within one year from the date of 
discharge as to establish service connection on a presumptive 
basis.  In a September 1994 letter, VA issued to the veteran 
notice of the denial and information concerning his appellate 
rights.  The veteran did not appeal the denial.

In 1997, the veteran submitted an application to reopen the 
claim of service connection for hearing loss.  A May 1994 
audiogram from an examination performed by Beltone was 
submitted in support of the claim.  In August 1997, the RO 
refused to reopen the claim and notified the veteran of the 
decision as well as his appellate rights.  Again, the veteran 
did not appeal the denial.

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  Then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  Further, 
in determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's refusal to reopen the claim in August 1997, the 
last prior final denial of the claim..  

Evidence added to the record since the August 1997 decision 
consists of a statement from Roger W. Barker, M.D., and an 
audiogram, both date in February 2000.  The audiogram 
revealed moderate to severe sensorineural hearing loss, 
bilaterally.  Discrimination was fair bilaterally.  Dr. 
Barker noted that trial use of amplification for both ears 
was to be considered.  Furthermore, in his February 2000 
statement, Dr. Barker reported that an examination revealed 
scarring of both tympanic membranes, and he further noted the 
findings from the audiometric study.  He also noted the 
veteran's reported exposure to loud noises during service, 
and opined that there is a very high possibility that the 
veteran's bilateral hearing loss is secondary to loud noise 
exposure.  

The Board finds that the evidence presented is new and 
material.  Clearly, it is similar to the evidence previously 
considered since it does show that the veteran suffers from 
bilateral hearing loss.  However, the evidence previously 
considered was void of medical opinions regarding the cause 
of the veteran's hearing loss.  Here, Dr. Barker does provide 
an opinion in that regard.  Thus, the Board finds that the 
newly submitted evidence is so significant that it must be 
considered to fairly decide the merits of the claim, and the 
claim for service connection for bilateral hearing loss is 
hereby reopened.

After a careful review of the claims file, in its entirety, 
and with resolution of all reasonable doubt in the veteran's 
favor, the Board also finds that the criteria for service 
connection for bilateral hearing loss have been met.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  Under the provisions of 38 C.F.R. 
§ 3.385 (2000), impaired hearing is considered by the VA to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Board acknowledges that the claims file does not reflect 
any evidence of hearing loss in service, or for many years 
thereafter.  However, the absence of in-service evidence of 
hearing loss is not fatal to the claim, see Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The report of the 1994 VA audiological evaluation clearly 
establish that the veteran currently has a bilateral hearing 
loss disability, as defined by 38 C.F.R. § 3.385; the more 
recent audiogram (which was not interpreted numerically) also 
appears to reflect hearing loss disability.  Moreover, the 
service medical records support the veteran's assertions of 
loud noise exposure in service, as evidence by his complaint 
of diminished hearing after being on the machine gun range.  
Finally, Dr. Barker's medical opinion offers that there is a 
high possibility that there is a medical nexus between the 
veteran's exposure to loud noises in service and his current 
hearing loss.  While Dr. Barker's opinion clearly is based on 
a history as reported by the veteran, that history is not 
inconsistent with other assertions advanced by the veteran 
and is supported, at least in part, by the evidence of loud 
noise exposure in the service medical records.  The Board 
also acknowledges that although not definitive in his 
assessment, Dr. Barker's essentially opines that such a 
relationship is more likely than not.  Significantly, 
moreover, there is no contrary medical evidence or opinion of 
record.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102 (2000).  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for bilateral hearing loss is warranted.  


ORDER

As new and material evidence has been submitted to warrant 
reopening the claim of entitlement to service connection for 
bilateral hearing loss, the claim is reopened, and the appeal 
is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

